          Case 09-03004            Doc 24       Filed 05/01/19 Entered 05/02/19 00:06:45                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 09-03004-TJC
Sue A. Biddle                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 29, 2019
                                      Form ID: oreopcs                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 01, 2019.
db             +Sue A. Biddle,   9079 N. Badger Rd.,   East Dubuque, IL 61025-9300
               +Sheryl Schnittjer,   24695 207th Ave.,   Delhi, IA 52223-8414

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 29, 2019 at the address(es) listed below:
              Francis Wm. Henkels   on behalf of Debtor Sue A. Biddle fhenkels@henkelslawdbq.com,
               margaret@henkelsbaker.com;r45649@notify.bestcase.com;office@henkelsbaker.com
              Paul Fitzsimmons    pfitzsimmons@blairfitzsimmons.com, IA08@ecfcbis.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
    Case 09-03004         Doc 24     Filed 05/01/19 Entered 05/02/19 00:06:45              Desc Imaged
                                     Certificate of Notice Page 2 of 2
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA
                                                                CHAPTER 7
In Re:                                                          Bankruptcy No.

Sue A. Biddle                                                   09−03004

Debtor(s)


                                      ORDER REOPENING CASE



A Motion to Reopen having been filed on April 26, 2019 and the fee having been deferred;

IT IS THEREFORE ORDERED this Chapter 7 case is reopened.




ORDERED April 29, 2019




                                                         Thad J. Collins
                                                         Bankruptcy Judge
